DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A, 1B, 1C, 3A, and 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiyuki et al. (JP 2006-208266).
Regarding claim 11, Toshiyuki et al. (hereinafter Toshiyuki) teaches an image forming apparatus comprising: an image carrier 2; an image forming unit configured to form an image on the image carrier 2; a transfer unit configured to transfer the image from the image carrier into a sheet [0002]; an optical sensor configured to measure reflected light from the image on the image carrier 2 [0038]; wherein the optical sensor includes: a printed circuit board 10 having a first mounting surface and a second mounting surface (top and bottom, Fig. 1); a light-emitting element 1 mounted on the first mounting surface of the printed circuit board 10 (Fig. 1); a light-receiving element 4 mounted on the first mounting surface of the printed circuit board 10 (Fig. 1); and a connector 12 that is mounted on the second mounting surface of the printed circuit board 10 (Fig. 1), the connector 12 connecting a cable for controlling the light-emitting element 1 [0056]; a supporting member 11 configured to support the printed circuit board 10 (Fig. 1(c)), the supporting member 11 having a through-hole in which the light-emitting elements 1 and the light-receiving element 4/5 are inserted when the printed circuit board 10 is supported by the supporting member 11 (Fig. 1(c)); and a controller configured to control the image forming unit based on a measurement result of the optical sensor [0008].
Regarding claim 17, Toshiyuki teaches the image forming apparatus according to claim 11, wherein the light-emitting element 1 is mounted on the first mounting surface in such a manner that light output from the light-emitting element 1 is incident on the image carrier at a predetermined incident angle (Fig. 12), and the light-receiving element 4/5 is mounted on the first mounting surface in such a manner that regularly-reflected light from the image is incident on the light-receiving element 4/5 (Fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2006-208266).
Regarding claim 12, Toshiyuki teaches the image forming apparatus according to claim 11, but remains silent as to wherein a direction in which the cable is inserted into the connector is orthogonal to the second mounting surface of the printed circuit board.
While silent regarding the direction in which a cable is inserted into the connector, Toshiyuki does teach that it is a connector. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to position the connector so that insertion of the cable would be optimal. Whether orthogonal or parallel to second mounting surface, one of ordinary skill in the art would have found this to just be a design choice and doing either would not produce unexpected results.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest “the supporting member having a through-hole in which the electronic component on the second mounting surface is inserted when the printed circuit board is supported by the supporting member” in combination with the remaining limitations of claim 1.
Claims 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852